Case 2:17-cr-20183-MAG-RSW ECF No. 594, PageID.3268 Filed 03/25/21 Page 1 of 7


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,
                                                      Case No. 17-cr-20183-5
 v
                                                      HON. MARK A. GOLDSMITH
 D-5 HAROLD LASHAWN NERO,

             Defendant.
 _____________________________/

                                 OPINION & ORDER
                          DENYING DEFENDANT’S REQUEST TO
                        REVOKE THE DETENTION ORDER (Dkt. 565)

        This matter is before the Court on Defendant Harold Lashawn Nero’s request to revoke the

 detention order, as set forth in his response opposing the Government’s motion for a continuance

 (Dkt. 565). First, Nero seeks revocation of the detention order under 18 U.S.C. § 3142(i), arguing

 that the health risks posed by the COVID-19 pandemic and his inability to prepare his defense

 constitute compelling reasons justifying his release. Second, Nero contends that the excessive

 length of his pretrial detention has risen to the level of a due process violation. For the reasons

 that follow, Nero’s request is denied.

                                          I. BACKGROUND

        As the Court has previously described the factual background of the case in detail in other

 opinions, it need not do so again for purposes of the present motion. See, e.g., 7/15/19 Op. (Dkt.

 306) (denying Defendant Ford’s motion for bond). In relevant part, a grand jury indicted Nero on

 nine charges stemming from his alleged role in an extensive human-trafficking and drug-

 distribution conspiracy at the Victory Inn hotel in Detroit, Michigan. Superseding Indictment

 (Dkt. 98).
Case 2:17-cr-20183-MAG-RSW ECF No. 594, PageID.3269 Filed 03/25/21 Page 2 of 7


        Until recently, trial in this matter was scheduled to commence on May 24, 2021. On

 February 17, 2021, all defendants except for Nero and Janette Gaggo Tawfik stipulated to adjourn

 trial until October 4, 2021. See 2/17/21 Stipulation & Order (Dkt. 564). The Court granted a

 continuance, citing the impossibility of safely conducting a months-long jury trial during the

 COVID-19 pandemic and while the courthouse remains closed to the public. Id.; 3/1/21 Order at

 3 (Dkt. 569). In his brief opposing adjournment of the trial, Nero sought pretrial release and

 renewed his arguments that his health and inability to prepare his defense constitute compelling

 circumstances justifying his release and that that the length of his pretrial incarceration violates

 due process.

                                          II. ANALYSIS

        A. Compelling Reasons Warranting Release

        When a detention order has been issued, 18 U.S.C. § 3142(i)(4) provides that a court may

 subsequently issue an order permitting “the temporary release of the person . . . to the extent that

 the judicial officer determines such release to be necessary for preparation of the person’s defense

 or for another compelling reason.” Although the statute does not define what constitutes a

 “compelling reason” for release, some courts have recognized that a defendant’s heightened risk

 of developing the more serious symptoms of COVID-19 can justify release. See, e.g., United

 States v. Kennedy, 449 F. Supp. 3d 713, 718 (E.D. Mich. 2020).

        Nero maintains that his release is warranted in light of certain medical conditions that place

 him at risk of developing the more severe symptoms of COVID-19. Nero Br. at 17-21. On at least

 two prior occasions, the Court considered Nero’s medical conditions and determined that they did

 not compel his release. 4/6/20 Op. at 4-6 (Dkt. 439); 12/11/20 Op. at 3-4 (Dkt. 542). In his brief,

 Nero has not demonstrated a material change in his health since the Court last considered the issue



                                                  2
Case 2:17-cr-20183-MAG-RSW ECF No. 594, PageID.3270 Filed 03/25/21 Page 3 of 7


 in its opinion entered on December 11, 2020 (the “December 11 Opinion”). Accordingly, the

 Court finds that his release is not warranted for the same reasons articulated in that opinion.

        Nero also contends that his incarceration has impeded his ability to prepare for trial, as in-

 person meetings with counsel have been suspended at the jail where he is detained. Nero Br. at

 22-23. Again, the Court previously rejected that argument, finding that while Nero’s trial

 preparation might be rendered more inconvenient, he has not been prevented from preparing a

 vigorous defense. 12/11/20 Op. at 4. Because Nero has not shown a change in these circumstances

 in his renewed request for pretrial release, the Court again rejects this argument for the reasons set

 forth in its December 11 Opinion.

        B. Due Process

        Nero also argues that the expected length of his pretrial incarceration violates due process.

 Although pretrial detention ordinarily is not considered punitive and does not offend due process,

 an excessive duration of pretrial detention can violate due process. United States v. Watson, 475

 F. App’x 598, 601 (6th Cir. 2012). The Sixth Circuit evaluates four factors in determining whether

 pretrial detention is unconstitutionally excessive: “(1) the length of the detention; (2) the extent of

 the prosecution’s responsibility for the delay of the trial; (3) the gravity of the charges; and (4) the

 strength of the evidence upon which the detention was based.” Id.

        In its December 11 Opinion, the Court weighed these factors in addressing Nero’s due

 process argument. The Court expressed concern regarding the lengthy duration of Nero’s pretrial

 incarceration and found the first factor weighed in favor of his release. 12/11/20 Op. at 8, 9, 13.

 Nevertheless, the Court noted that the length of Nero’s pretrial detention was not unprecedented

 and that, standing alone, it did not mandate release where the other factors weighed strongly in

 favor of continued detention. Id. at 7-8. With respect to the cause for the delay, the Court

 determined that neither party was at fault, as the delay was the product of defense counsel’s
                                                    3
Case 2:17-cr-20183-MAG-RSW ECF No. 594, PageID.3271 Filed 03/25/21 Page 4 of 7


 “legitimate desire to review an extraordinary amount of material” and of an unprecedented,

 worldwide pandemic. Id. at 11. Finally, the Court determined that the gravity of the charges and

 strength of the evidence overwhelmingly favored Nero’s continued detention. Id. at 11-12.

        At this stage of the proceedings, nothing has changed to impact the Court’s analysis of

 these factors except for the anticipated duration of time Nero will have been in custody before trial

 begins. The Court, therefore, confines its analysis to the duration of Nero’s pretrial incarceration

 and adopts its previous findings with respect to the remaining factors.

        At the time of the December 11 Opinion, Nero had been detained for 41 months and was

 expected to be in custody for 50 months by the time trial concluded. To date, Nero has been in

 custody for nearly 45 months. With a three-month trial scheduled to begin on October 4, 2021,

 Nero will have been in custody for 51 months when trial begins and 54 months by the time trial

 concludes.

        Nero contends that durations of 14 to 16 months of pretrial incarceration violate due

 process. See Nero Br. at 12. It is true that some courts have noted that “in many, perhaps most,

 cases, sixteen months would be found to exceed the due process limitations on the duration of

 pretrial confinement.” E.g., United States v. Zannino, 798 F.2d 544, 548 (1st Cir. 1986). For

 example, in United States v. Gonzales Claudio, 806 F.2d 334, 336 (2d Cir. 1986), two defendants

 with ties to a paramilitary terrorist organization were charged with an armed robbery netting $7.6

 million. The defendants had been detained for 14 months and were expected to remain in pretrial

 custody for a total of 26 months through the end of trial. Id. at 341. The Second Circuit found

 that the Government bore some responsibility for a portion of the delay in proceeding to trial, given

 its sluggish production of discovery. Id. at 342. Although the appellate court accepted the district

 court’s finding that the defendants posed a flight risk, it determined that the evidence did “not

 establish that risk to a degree sufficient to render continued detention within constitutional limits.”
                                                   4
Case 2:17-cr-20183-MAG-RSW ECF No. 594, PageID.3272 Filed 03/25/21 Page 5 of 7


 Id. at 343. Accordingly, the Second Circuit vacated the district court’s detention order. Id.

        As discussed in the Court’s December 11 Opinion, however, Nero’s 45-month pretrial

 detention is not unprecedented. The Court noted other cases in which courts have found that

 pretrial detentions of similar durations did not violate due process where the other factors heavily

 favored continuing detention. 12/11/20 Op. at 8 (referencing United States v. Noble, No. 1:17-05,

 2020 WL 3487845, at *5 (W.D. Pa. June 26, 2020) (41-month pretrial detention did not violate

 due process); United States v. Flores, No. 2:14-cr-00684, 2018 WL 3530837, at *2 (C.D. Cal. July

 20, 2018) (43-month pretrial detention expected to last for a total of 52 months did not violate due

 process); United States v. Robinson, No. 10–CR–239S, 2014 WL 2207970, at *4 (W.D.N.Y. May

 28, 2014) (continuing a pretrial detention of over 40 months without prejudice to renewal of the

 motion for release in six months on due-process grounds); United States v. Speed, No. 09–CR–

 329, 2013 WL 6531950, at *5 (W.D.N.Y. Dec. 12, 2013) (55-month pretrial detention did not

 offend due process)).

        Nero argues that these cases are distinguishable on the ground that they involved

 defendants who bore responsibility for the pretrial delay. Nero Br. at 15-16. For example, the

 defendant in Noble filed extensive pretrial motions while proceeding pro se, 2020 WL 3487845,

 at *5, while the defendant in Flores declined to enter a guilty plea after signing a plea agreement

 and either fired or moved to terminate four of his attorneys, 2018 WL 3530837, at *3. And in

 Speed, a delay of ten months was found to be attributable to resolution of the defendant’s motion

 to recuse the entire United States Attorney’s Office for the Western District of New York. 2013

 WL 6531950, at *2.

        But a defendant’s responsibility for causing delay is just one of the factors to be balanced

 in evaluating whether the duration of pretrial detention offends due process. Here, the Court found

 that the gravity of the charges and strength of the evidence overwhelmingly justified Nero’s
                                                  5
Case 2:17-cr-20183-MAG-RSW ECF No. 594, PageID.3273 Filed 03/25/21 Page 6 of 7


 continued detention. Thus, the fact that the defendants in Noble, Flores, and Speed were

 responsible for causing the pretrial delay does not impact the Court’s analysis of the factors in the

 present case. In any event, some of the pretrial delay is, in fact, attributable to Nero—although

 the Court does not fault Nero, he has increased the complexity of the case by filing five pretrial

 motions (Dkts. 343, 380, 381, 382, 516).

        Next, Nero again relies on the Sixth Circuit’s unreported decision in United States v. Nagi,

 No. 09-1995 (6th Cir. Dec. 14, 2009), in arguing that due process compels his release. Nero Br.

 at 12-15. The Court previously considered Nagi and found it to be distinguishable from the present

 action. 12/11/20 Op. at 12-13. Because Nero has not advanced any new argument with respect to

 Nagi, the Court rejects Nero’s reliance on that case for the reasons articulated in its December 11

 Opinion.

        Finally, Nero challenges the Court’s finding that delays occasioned by the pandemic are

 not attributable to the Government. Nero Br. at 13-14. Nero contends that the Government and

 this Court are at fault for failing to provide safe conditions that would permit trial to go forward—

 for example, by sequestering jurors in hotel rooms. Id. But the fact remains that the courthouse

 is still closed to the public, and all trials have been indefinitely postponed. Administrative Order

 20-AO-039; see also Administrative Order 20-AO-038 (revised) (“Jury trials will commence on a

 date yet to be determined, and then only for critical criminal trials.”). The undersigned is bound

 by these administrative orders and lacks the authority to unilaterally lift them. Nor does Nero’s

 vague suggestion of sequestering jurors adequately address the public health concerns posed by

 convening in one courtroom nine defendants, numerous witnesses, court personnel, and multiple

 attorneys for each defendant. The Court, therefore, rejects Nero’s assertion that the Government

 and the Court bear responsibility for the pretrial delay caused by the COVID-19 pandemic.



                                                  6
Case 2:17-cr-20183-MAG-RSW ECF No. 594, PageID.3274 Filed 03/25/21 Page 7 of 7


                                     III. CONCLUSION

        For the reasons discussed above, the Court denies Nero’s request to revoke the detention

 order (Dkt. 565).

        SO ORDERED.

 Dated: March 25, 2021                             s/Mark A. Goldsmith
        Detroit, Michigan                          MARK A. GOLDSMITH
                                                   United States District Judge




                                               7
